Exhibit 10.1

 

Notice of Grant of Stock Option    Wind River Systems, Inc. and Option Agreement
   ID: 94-2873391       500 Wind River Way       Alameda, CA 94501   

 

 

[Name of Optionholder]    Option Number:    [Option Number]
[Address of Optionholder]    Plan:    2005 Equity Incentive Plan

 

--------------------------------------------------------------------------------

 

I. NOTICE OF GRANT

Effective on [Date of Grant] (the “Date of Grant”), you have been granted a
[Non-Qualified] Stock Option to buy [Number of Shares] shares of Wind River
Systems, Inc. (the “Company”) Common Stock $[Price Per Share] per share. The
date on which your shares begin to vest is [Vesting Start Date].

The total option price of the shares granted is [Total Exercise Price of
Option].

Shares in each period will become fully vested on the dates shown below:

 

Shares

  

Vest Type

  

Full Vest

  

Expiration Date

[Number of Shares]    On Vest Date    [Month/Day/Year]    [Month/Day/Year]
[Number of Shares]    Monthly    [Month/Day/Year]    [Month/Day/Year]

 

II. AGREEMENT

1. Grant of Option. The Company hereby grants to you (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the 2005 Equity
Incentive Plan (the “Plan”), which is incorporated herein by reference. Subject
to Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

  2. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the vesting schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, which shall state the election to exercise the Option and the number of
shares of Common Stock in respect of which the Option is being exercised (the
“Exercised Shares”), that is submitted in the manner and form designated by the
Company, as communicated by the Company’s Stock Administration Department (the
“Exercise Notice”). The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised



--------------------------------------------------------------------------------

Shares, together with any applicable withholding taxes. This Option shall be
deemed to be exercised upon receipt by the Company of the Exercise Notice
accompanied by such aggregate Exercise Price, together with any applicable
withholding taxes.

(c) Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, to the extent permitted by
Applicable Laws, at the election of the Optionee:

(i) cash;

(ii) check; or

(iii) delivery of a properly executed Exercise Notice together with such other
documentation as the Administrator and the broker, if any shall require to
effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price.

(d) Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Exercised Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Exercised Shares,
notwithstanding the exercise of the Option. The Exercised Shares so acquired
shall be issued to the Optionee as soon as practicable after exercise of the
Option. No adjustment will be made for a dividend or other right for which the
record date is prior to the date of issuance, except as provided in Section 22
of the Plan.

(e) Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of Exercised
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Exercised Shares and that Optionee is not relying on the Company for any tax
advice.

No Exercised Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

3. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

4. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act of
1933, as amended. The exercise of your option must all comply with other
Applicable Laws and regulations governing your options, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement. The Optionee may not
exercise this Option before the commencement of its term or after its term
expires. The term of this Option commences on the Date of Grant and expires upon
the earliest of:

(i) the Expiration Date indicated in the Grant Notice;

(ii) the day before the seventh (7th) anniversary of the Date of Grant;

(iii) eighteen (18) months after the Optionee’s death, if the Optionee dies
during, or within three (3) months after the termination of the Optionee’s
relationship as a Service Provider;

 

- 2 -



--------------------------------------------------------------------------------

(iv) twelve (12) months after the termination of the Optionee’s relationship as
a Service Provider due to disability;

(v) three (3) months after the termination of Optionee’s relationship as a
Service Provider for any other reason, provided that if during any part of such
three (3)-month period the Option is not exercisable because Applicable Laws
governing this Option have not been complied with and the Company has determined
that such exercise would not be in material compliance with such Applicable
laws, and/or specifically because of the condition set forth in paragraph 4
(Securities Law Compliance), then this Option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of the Optionee’s relationship
as a Service Provider.

6. Tax Obligations.

(a) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee will immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

8. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

9. Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this Option Agreement by and among, as applicable,
Optionee’s employer, the Company, its subsidiaries and its affiliates for the
exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan. Optionee understands that the Company may hold
certain personal information about Optionee, including, but not limited to,
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all stock
options or any other entitlement to Shares awarded, canceled, vested, unvested
or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Optionee understands that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Optionee’s country, or elsewhere, and that the recipients country may have
different data privacy laws and protections than Optionee’s

 

- 3 -



--------------------------------------------------------------------------------

country. Optionee understands that Optionee may, to the extent required by local
law, request a list with the names and addresses of any potential recipients of
the Data by contacting Optionee’s local human resources representative. Optionee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Optionee’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker, escrow agent or
other third party with whom the Shares received upon vesting of the stock
options may be deposited. Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage Optionee’s
participation in the Plan. Optionee understands that Optionee may to the extent
required by local law, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Optionee’s local human resources representative. Optionee
understands that refusal or withdrawal of consent may affect Optionee’s ability
to participate in the Plan. For more information on the consequences of
Optionee’s refusal to consent or withdrawal of consent, Optionee understands
that Optionee may contact Optionee’s local human resources representative.

By Optionee’s signature and the signature of the Company’s representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated above.

 

 

    

 

Wind River Systems, Inc.

     Date

 

    

 

[Name of Optionholder]

     Date

 

- 4 -